Exhibit 10.5

 

FORM OF

AMENDED AND RESTATED INDEMNITY AGREEMENT

 

This Amended and Restated Indemnity Agreement (this “Agreement”) is made and
entered into as of this 11th day of November, 2004, by and between Varian, Inc.,
a Delaware corporation (the “Company”), and                      (“Indemnitee”):

 

WHEREAS, there is a general awareness that competent and experienced persons are
becoming more reluctant to serve as directors or officers of a publicly-held
corporation unless they are provided with adequate protection against claims and
actions against them for their activities on behalf of the corporation,
generally through insurance and indemnification;

 

WHEREAS, the uncertainties in the interpretations of the statutes and
regulations, laws and public policies, relating to indemnification of corporate
directors and officers are such as to make adequate, reliable assessment of the
risks to which directors and officers of publicly-held corporations may be
exposed difficult, particularly in light of the proliferation of lawsuits
against directors and officers;

 

WHEREAS, the Board of Directors of the Company, based upon its business
experience, has concluded that the continuation of present trends in litigation
against corporate directors and officers will inevitably make it more difficult
for the Company to retain directors and officers of the highest competence
committed to the active and effective direction and supervision of the business
and affairs of the Company and its subsidiaries and affiliates and the operation
of their facilities, and the Board deems such consequences to be so detrimental
to the best interests of the Company’s stockholders that it has concluded that
the Company should act to assure its directors and officers of maximum
protection against inordinate risks attendant on their positions in order to
ensure that the most capable persons otherwise available will be attracted to
such positions and, therefore, said directors have further concluded that it is
not only reasonable and prudent but necessary for the Company to contractually
obligate itself to indemnify to the fullest extent permitted by applicable law
its directors and officers and the directors and officers of its affiliates and
to assume to the maximum extent permitted by law liability for expenses and
liabilities which might be incurred by its directors and officers in connection
with claims lodged against them for their decisions and actions as directors or
officers;

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware,
under which law the Company is organized, empowers corporations to indemnify
persons serving as a director, officer, employee or agent of the corporation or
a person who serves at the request of the corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, employee
benefit plan, trust, or other enterprise, and further specifies that the
indemnification provided by said section “shall not be deemed exclusive of any
other rights to which those seeking indemnification or advancement of expenses
may be entitled under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise”, and further empowers a corporation to
“purchase and maintain insurance” (on behalf of such persons) “against any
liability



--------------------------------------------------------------------------------

asserted against such person and incurred by such person in any such capacity,
or arising out of such person’s status as such, whether or not the corporation
would have the power to indemnify such person against such liability under the
provisions of” (said laws);

 

WHEREAS, the Company has investigated the type of insurance available to insure
the directors and officers of the Company and of its affiliates against expenses
(including attorneys’ fees), costs, judgments, fines and amounts paid in
settlement actually and reasonably incurred by them in connection with any
action, suit or proceeding to which they are or are threatened to be made a
party by reason of their status and/or decisions or actions in such positions,
has studied the nature and extent of the coverage provided by such insurance and
the cost thereof to the Company, and has purchased such insurance to the extent
reasonably available; however, upon receiving such information, and
notwithstanding the purchase of such insurance when reasonably available, which
insurance is subject to certain significant exclusions and may cease to be
available (even with such exclusions), the directors of the Company have
concluded that it would be in the best interests of the stockholders for the
Company to contract to indemnify such persons as hereinafter provided;

 

WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a
director or officer of the Company and/or a director, officer, partner, trustee,
agent or fiduciary of such other corporations, partnerships, joint ventures,
employee benefit plans, trusts or other enterprises (herein collectively called
“Affiliate of the Company”) of which Indemnitee has been or is serving, or will
serve at the request of or for the convenience of or to represent the interests
of the Company, free from undue concern for unpredictable, inappropriate or
unreasonable claims for damages by reason of Indemnitee’s being a director or
officer of the Company or a director, officer, employee, trustee, partner, agent
or fiduciary of an Affiliate of the Company, or by reason of Indemnitee’s
decisions or actions on their behalf;

 

WHEREAS, Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company and/or the Affiliates of the Company in such
aforesaid capacities on the condition that Indemnitee be indemnified as provided
for herein; and

 

WHEREAS, Indemnitee and the Company previously entered into an Indemnity
Agreement (the “Prior Agreement”), and Indemnitee and the Company now wish to
amend and restate the Prior Agreement in its entirety and believe that such an
amendment and restatement of the Prior Agreement is in the best interest of the
Company and its stockholders;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby amend and restate the Prior
Agreement in its entirety and covenant and agree as follows:

 

1. Services to the Company. Indemnitee will serve and/or continue to serve, at
the will of the Company or under separate contract, if any such contract exists,
as a director and/or officer of the Company and/or as a director, officer,
employee, trustee, partner, agent or fiduciary of an Affiliate of the Company
faithfully and to the best of Indemnitee’s ability so long as Indemnitee is

 

2



--------------------------------------------------------------------------------

duly elected and qualified in accordance with the provisions of the Bylaws or
other applicable constitutive documents thereof; provided that Indemnitee may at
any time and for any reason resign from such position (subject to any
contractual obligation which Indemnitee shall have assumed apart from this
Agreement) and further provided that neither the Company nor any Affiliate of
the Company shall have any obligation under this Agreement to continue the
Indemnitee in any such position.

 

2. Indemnification. The Company shall indemnify Indemnitee to the fullest extent
permitted, and in the manner required, by applicable law as in effect as of the
date hereof or as such laws may from time to time, be amended:

 

(a) If Indemnitee is a person who was or is made a party or is threatened to be
made a party to any threatened, pending or completed action, suit, proceeding or
alternative dispute mechanism, whether civil, criminal, administrative or
investigative in nature (each, a “Claim”), other than an action by or in the
right of the Company, by reason of the fact that Indemnitee is or was a
director, officer, employee, trustee, partner, agent, or fiduciary of the
Company or is or was serving at the request of the Company as a director,
officer, employee, trustee, partner, agent or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise, or by reason of anything
done or not done by Indemnitee in any such capacity, against expenses (including
attorneys’ fees), costs (including court costs), losses, claims, liabilities,
damages, judgments, penalties, fines and amounts paid in settlement, as well as
any federal, state, local or foreign taxes imposed on Indemnitee as a result of
the actual or deemed receipt of payments under this Agreement, including all
interest, assessments and other charges paid or payable in connection with or in
respect of such expenses (collectively, “Expenses”) actually and reasonably
incurred by Indemnitee in connection with such Claim (including, but not limited
to, the investigation, defense or appeal thereof) if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful; or

 

(b) If Indemnitee is a person who was or is made a party or is threatened to be
made a party to any threatened, pending or completed Claim brought in the right
of the Company to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee, trustee, partner, agent or
fiduciary of the Company or an Affiliate of the Company or by reason of anything
done or not done by Indemnitee in any such capacity, against Expenses actually
and reasonably incurred by Indemnitee in connection with such Claim (including,
but not limited to, the investigation, defense, settlement or appeal thereof) if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, except that no such
indemnification shall be made in respect of any claim, issue or matter as to
which such person shall have been adjudged to be liable for gross negligence or
misconduct in the performance of Indemnitee’s duty to the Company unless, and
only to the extent that, the Court of Chancery of the State of Delaware or the
court in which such Claim was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as such court shall

 

3



--------------------------------------------------------------------------------

deem proper.

 

(c) Notwithstanding any other provisions of this Agreement, to the extent
Indemnitee (i) has prepared to serve or has served as a witness or (ii) has been
successful on the merits or otherwise in defense of any Claim referred to in
subsections (a) or (b) of this Section 2, or in the defense of any claim, issue
or matter described therein, the Company shall indemnify Indemnitee against
Expenses actually and reasonably incurred by Indemnitee in connection therewith
(including, but not limited to, the preparation, service, investigation, defense
or appeal of such Claim).

 

(d) Notwithstanding anything to the contrary in the foregoing provisions of
Section 2 or Section 6 hereof, Indemnitee shall not be entitled, as a matter of
right, to indemnification or advancement of Expenses pursuant to this Agreement
(i) for any Expenses incurred in connection with any Claim commenced by
Indemnitee against the Company or any person who is or was a director or officer
of the Company or any of its affiliates, as defined in Rule 405 under the
Securities Act of 1933 (“Securities Act Affiliate”) or any Affiliate of the
Company (except with respect to Claims brought to establish or enforce a right
to indemnification under this Agreement or any other statute or law or otherwise
as required under Section 145 of the Delaware General Corporaton Law), but such
indemnification may be provided by the Company in a specific case as
contemplated by Section 7(a) hereof; or (ii) in the event that Indemnitee has
served as a witness in cooperation with any party or entity which has threatened
or brought any Claim against the Company, any Securities Act Affiliate, any
Affiliate of the Company, or any director, officer, employee, trustee, partner,
agent or fiduciary of any thereof, but such indemnification may be provided by
the Company in a specific case as contemplated by Section 7(a) hereof.

 

3. Partial Indemnification. If Indemnitee is only partially successful in the
defense, investigation, settlement or appeal of any Claim described in Section 2
hereof and therefore not entitled hereunder to indemnification by the Company
for the total amount of the Expenses actually and reasonably incurred by
Indemnitee, the Company shall nevertheless indemnify Indemnitee to the extent
Indemnitee has been partially successful.

 

4. Contribution. If the indemnification provided in Section 2 hereof is
unavailable on grounds other than any of those set forth in Section 2(d)(i) and
(ii) hereof, then in respect of any threatened, pending or completed Claim in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Claim), the Company shall contribute to the amount of Expenses paid or
payable by Indemnitee in such proportion as is appropriate to reflect (i) the
relative benefits received by the Company on the one hand and Indemnitee on the
other hand from the transaction from which such Claim arose, and (ii) the
relative fault of the Company on the one hand and of Indemnitee on the other in
connection with the events which resulted in such Expenses, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and of Indemnitee on the other shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses.
The Company and Indemnitee agree that it would not be just and equitable if

 

4



--------------------------------------------------------------------------------

contribution pursuant to this Section 4 were determined by pro rata allocation
or any other method of allocation that does not take account of the foregoing
equitable considerations.

 

5. Determination of Entitlement to Indemnification.

 

(a) Upon written request by Indemnitee for indemnification pursuant to Section 2
hereof, the determination as to whether or not Indemnitee shall be entitled to
indemnification by reason of satisfying the applicable standard of conduct as
set forth in Section 2 shall be made (i) by the Board of Directors of the
Company by a majority vote of a quorum consisting of Disinterested Directors (as
hereinafter defined) or, (ii) if such a quorum is not obtainable or, even if
obtainable, if the Board of Directors by the majority vote of Disinterested
Directors so directs, by Independent Counsel in a written opinion to the Board
of Directors, a copy of which shall be delivered to the Indemnitee, or (iii) by
the stockholders. A determination as to the entitlement of Indemnitee to
indemnification pursuant to Section 2 hereof shall be made as aforesaid not
later than 60 days after the Company shall have received a written request for
indemnification. Indemnitee shall cooperate with the Company in making its
determination as aforesaid of Indemnitee’s entitlement to indemnification,
including providing to the Company upon reasonable advance request any
documentation or information reasonably available to Indemnitee and material to
such determination.Any Expenses actually and reasonably incurred by Indemnitee
in so cooperating with the Company shall be borne by the Company and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom irrespective
of the outcome of the determination as to Indemnitee’s satisfaction of the
applicable standard of conduct set forth in Section 2 hereof.

 

(b) The termination of any Claim described in Section 2 hereof by judgment,
order, settlement or conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption for the purposes of this
Agreement that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal action or proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

(c) In making a determination pursuant to Section 5(a) hereof as to whether or
not Indemnitee satisfied the applicable standard of conduct set forth in Section
2 hereof, the person or persons making such determination shall presume that
Indemnitee met the applicable standard of conduct set forth in Section 2(a),
2(b) or 2(c), as the case may be, absent evidence to the contrary and, in the
absence or unavailability of evidence on the matter to be decided, Indemnitee
shall be entitled to the benefit of such presumption. The Company shall have the
burden of proof in the making of any determination contrary to such presumption.

 

(d) For purposes of this Agreement:

 

(i) “Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder shall mean a director of the Company who is or was not
a party to or a subject of the Claim in respect of which indemnification is
being sought by Indemnitee.

 

5



--------------------------------------------------------------------------------

(ii) “Independent Counsel” shall mean a law firm or a member of a law firm that
neither is nor in the past five years has been retained to represent in any
material matter the Company or any Securities Act Affiliate or Indemnitee or any
other party to the Claim giving rise to a claim for indemnification hereunder
and which, under applicable standards of professional conduct then prevailing,
would not have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement and that is reasonably acceptable to the Company and Indemnitee.
For purposes hereof, counsel shall not be deemed to regularly represent any
government or governmental entity which may have commenced any Claim or be
asserting any claim against Indemnitee solely by reason of having regularly
represented any department, commission, authority, subdivision or public benefit
corporation of or created by such government or governmental entity which is a
party to such Claim or before which it is being prosecuted or which is making
any such Claim. In the event that the parties are unable to agree on the
selection of Independent Counsel, such counsel shall be selected by lot from
among the Wilmington, Delaware law firms having more than ten attorneys and
having a rating of “av” or better in the then current Martindale-Hubbell Law
directory. Such selection shall be made in the presence of Indemnitee (or
Indemnitee’s representative), and the parties shall contact, in the order of
their selection by lot, such law firms, requesting each such firm to accept
engagement to make the determination required hereunder until one of such firms
accepts such engagement. The fees and expenses of counsel in connection with
making any determination contemplated hereunder shall be paid by the Company
and, if requested by such counsel, the Company shall give such counsel an
appropriate written agreement with respect to the payment of their fees and
expenses and such other matters as may be reasonably requested by counsel.

 

(e) In the event that a determination shall be made pursuant to (i) Section 5(a)
hereof that Indemnitee shall not be entitled to indemnification hereunder in
respect of any Claim made by Indemnitee therefor by reason of Indemnitee’s
failing to satisfy the applicable standard set forth in Section 2 hereof, or
(ii) Section 6 hereof not to pay Indemnitee’s Expenses, or in the event such
determination is not made, Indemnitee shall be entitled, at Indemnitee’s option,
to a final judicial determination or determination in arbitration of
Indemnitee’s entitlement to indemnification hereunder in respect of such Claim
(including application of the standards set forth in Section 5(b) and (c) hereof
to the making of such determination) or Indemnitee’s entitlement to such payment
of Expenses in advance pursuant to Section 6 hereof. In the event Indemnitee
seeks a judicial determination, Indemnitee may initially seek such determination
by commencing an appropriate action in an appropriate court of the State of
Delaware or any other court of competent jurisdiction. In the event Indemnitee
seeks a determination in arbitration, such arbitration shall be conducted
pursuant to the rules of the American Arbitration Association and any such
determination shall be made within 60 days following the filing of the demand
for arbitration. The Company shall not raise as a defense in any such judicial
determination or determination in arbitration of the entitlement of Indemnitee
to indemnification hereunder any prior determination made pursuant to this
Agreement of Indemnitee’s right to indemnification under this Agreement or
payment of Expenses in advance on such Claim or any other Claim, and for all
purposes of this Agreement any such judicial determination or determination in
arbitration shall be made de novo and without prejudice by reason

 

6



--------------------------------------------------------------------------------

of any such prior determination. The Company further agrees to stipulate to any
court or arbitrator in which such action or arbitration shall have been
commenced or appealed that the Company agrees to be bound, for the purposes of
such judicial determination or determination in arbitration, by the presumption
and burden of proof provisions set forth in Section 5(c) hereof. If the court or
arbitrator shall determine that Indemnitee is entitled to indemnification or
payment of Expenses in advance hereunder as to Expenses for any Claim in respect
of which indemnification is sought hereunder, the Company shall pay all Expenses
actually and reasonably incurred by Indemnitee in connection with such judicial
determination or determination in arbitration (including, but not limited to,
any appellate proceedings).

 

(f) If, and to the extent it is finally determined hereunder that Indemnitee is
not entitled to indemnification, is entitled only to partial indemnification or
is entitled only to contribution, Indemnitee agrees to reimburse the Company for
all E paid in advance hereunder, or the proper proportion thereof, as the case
may be, within 180 days after receipt of an itemized written statement therefor
from the Company, other than the Expenses of (i) obtaining the judicial
determination referred to in Sections 5(e) and 6 hereof, (ii) cooperating with
the Company in making its determination, as set forth in Section 5(a) hereof, or
(iii) obtaining the opinion of Independent Counsel pursuant to Section 5(a)
hereof.

 

6. Advancement of Expenses and Costs. All reasonable Expenses actually and
reasonably incurred by Indemnitee in preparing to serve or serving as a witness
or in investigating, defending, or appealing any threatened, pending or
completed Claim described in Section 2 hereof and not excluded by Section
2(d)(i) or (ii) hereof, or in connection with a judicial determination or
determination in arbitration pursuant to Sections 5(e) or 6 hereof, shall be
paid by the Company (in advance of the final disposition of such Claim) at the
request of Indemnitee within 20 days after the receipt by the Company from the
Indemnitee of a statement reasonably evidencing the Expenses incurred by
Indemnitee in connection therewith, and confirming that such Expenses do not
relate to matters described in Section 2(d)(i) or (ii) hereof, together with a
written undertaking by or on behalf of Indemnitee to repay such amount if it is
ultimately determined that Indemnitee is not entitled to be indemnified against
such Expenses by the Company as provided by this Agreement, the Company’s
Certificate of Incorporation or By-Laws, applicable law or otherwise. In the
event the Board of Directors determines not to so pay Indemnitee’s Expenses,
Indemnitee shall be entitled, at Indemnitee’s option, to a judicial
determination or determination in arbitration of Indemnitee’s right to such
payment of Expenses in advance as set forth in Section 5(e) hereof.

 

7. Other Rights to Indemnification.

 

(a) The indemnification and payment of Expenses in advance provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may now or in the future be entitled under any provision of law, the Certificate
of Incorporation or any Bylaw of the Company or any other agreement or any vote
of stockholders or directors or otherwise, whether as to action in Indemnitee’s
official capacity or in another capacity while occupying any of the positions or
having any of the relationships referred to in Section 2 hereof.

 

7



--------------------------------------------------------------------------------

(b) In the event of any changes, after the date of the Agreement, in any
applicable law, statute, or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors or any officer, such
changes shall be, ipso facto, within the purview of Indemnitee’s rights and the
Company’s obligations under this Agreement. In the event of any change in any
applicable law, statute, or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or any officer, such
changes, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement shall have no effect on this Agreement or the parties’
rights and obligations hereunder.

 

8. Change in Control of the Company.

 

(a) In the event of a Change in Control (as defined below), Indemnitee shall
stand in the same position under this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to the Company if
the Company’s separate existence had continued.

 

(b) In addition to any other provision of this Agreement, the Company hereby
covenants and agrees that it will not consummate a Change in Control unless the
surviving entity shall have executed an agreement stating that such party (i)
shall use its best efforts to maintain any director and officer insurance policy
in an amount and with coverage no less favorable than that which exists as of
the date hereof, or the closest practicable equivalent thereto, (ii) shall
indemnify Indemnitee, except in the circumstances set forth in Section 2(d)(i)
and (ii) hereof in the manner and to the extent set forth in Section 2 hereof,
and (iii) shall pay, except in the circumstances set forth in Section 2(d)(i)
and (ii) hereof all reasonable Expenses in the manner and to the same extent as
set forth in Section 6 hereof, and (iv) shall maintain irrevocable standby
letters of credit in the aggregate amount of $5 million for all directors and
officers.

 

(c) For purposes of this Agreement, references to “Change in Control” shall mean
an event in which (i) any individual or group constituting a “person”, as such
term is used in Sections l3(d) and l4(d)(2) of the Exchange Act (other than (A)
the Company or any of its subsidiaries or (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of any of
its subsidiaries), is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s outstanding securities then entitled
ordinarily (and apart from rights accruing under special circumstances) to vote
for the election of directors; or (ii) Continuing Directors (as defined below)
cease to constitute at least a majority of the Board; or (iii) there occurs a
reorganization, merger, consolidation or other corporate transaction involving
the Company (a “Transaction”), in each case with respect to which the
stockholders of the Company immediately prior to such Transaction do not,
immediately after the Transaction, own more than 50% of the combined voting
power of the Company or other corporation resulting from such Transaction; or
(iv) all or substantially all of the assets of the Company are sold, liquidated
or distributed; provided, however, that a “Change in Control” shall not be
deemed to have occurred under this Agreement if, prior to the occurrence of a

 

8



--------------------------------------------------------------------------------

specified event that would otherwise constitute a Change in Control hereunder,
the disinterested Continuing Directors then in office, by a majority vote
thereof, determine that the occurrence of such specified event shall not be
deemed to be a Change in Control with respect to Indemnitee hereunder if the
Change in Control results from actions or events in which Indemnitee is a
participant in a capacity other than solely as an officer, employee or director
of the Company. “Continuing Directors” shall mean the directors of the Company
in office on the date hereof and any successor to any such director who was
nominated or selected by a majority of the Continuing Directors in office at the
time of the director’s nomination or selection and who is not an “affiliate” or
“associate” (as defined in Regulation 12B under the Exchange Act) of any person
who is the beneficial owner, directly or indirectly, of securities representing
ten percent (10%) or more of the combined voting power of the Company’s
outstanding securities then entitled ordinarily to vote for the election of
directors.

 

9. Attorneys’ Fees. In the event that Indemnitee is subject to or intervenes in
any legal action in which the validity or enforceability of this Agreement is at
issue or institutes any legal action to enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement (other than an action referred to
in Section 5(e) hereof), Indemnitee shall be entitled to be paid all Expenses
actually and reasonably incurred by Indemnitee.

 

10. Duration of Agreement; Successors and Assigns.

 

(a) This Agreement shall continue until and terminate upon the later of (i) ten
years after Indemnitee has ceased to occupy any of the positions or have any of
the relationships referred to in Section 2 of this Agreement or (ii) the
termination of all Claims.

 

(b) This Agreement shall be binding upon the Company and its successors and
assigns, including any direct or indirect successor pursuant to a Change in
Control, and shall inure to the benefit of Indemnitee and Indemnitee’s spouse,
heirs, devisees, executors and administrators.

 

11. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable that are not themselves invalid, illegal
or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

 

12. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party

 

9



--------------------------------------------------------------------------------

against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

13. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

14. Use of Certain Terms. As used in this Agreement, the words “herein,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Section, paragraph, subparagraph
or other subdivision. For purposes of this Agreement, references to “fines”
shall include any excise taxes assessed on Indemnitee with respect to any
employee benefit plan; and references to “serving at the request of the Company”
shall include any service as a director, officer, employee, trustee, partner,
agent or fiduciary of the Company which imposes duties on, or involves services
by, Indemnitee with respect to any employee benefit plan, its participants or
beneficiaries; and if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan Indemnitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to in this
Agreement.

 

15. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

16. Notice by Indemnitee. Indemnitee agrees to promptly notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any matter which maybe
subject to indemnification covered hereunder, either civil, criminal or
investigative.

 

17. Notices. All notices, requests, demand and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed or if (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (a) If to Indemnitee, to the address indicated on the signature page hereof;

 

  (b) If to the Company to:

 

Varian, Inc.

3120 Hansen Way

Palo Alto, CA 94304-1030

Attn: Vice President and General Counsel

 

10



--------------------------------------------------------------------------------

or to such other address as either may subsequently furnish to the other in
writing.

 

18. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any Affiliate of the Company.

 

19. Prior Indemnity Agreement. This Agreement amends and restates in its
entirety the Prior Agreement.

 

20. Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to the conflicts of law principles thereof.

 

21. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all the rights of recovery
of Indemnitee, who shall execute all documents required and shall do all acts
that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

VARIAN, INC.

 

INDEMNITEE

--------------------------------------------------------------------------------

By:

 

--------------------------------------------------------------------------------

Name:

Title:

 

Address:

 

11